Citation Nr: 0005224	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.  The Board, in November 1996, remanded the case to 
the RO for additional development of the evidence.  

The veteran was afforded a personal hearing before a VA local 
hearing officer in October 1994.


FINDING OF FACT

There is no medical evidence of a nexus or relationship 
between any of the veteran's variously diagnosed mental 
disorders, to include bipolar disorder, dysthymic disorder, 
mixed personality disorder, character disorder, or depression 
and his period of active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period, and the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has 

indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In this case, while the record shows that the veteran has 
been variously diagnosed by both private and VA medical 
providers as suffering from mental disorders, to include 
bipolar disorder, dysthymic disorder, mixed personality 
disorder, character disorder, and depression, most recently 
in 1990, no medical evidence has been submitted showing a 
relationship between any of these conditions and his period 
of active military service.  Therefore, as the veteran has 
failed to prove this essential element, the Board must 
conclude that the claim for service connection for an 
acquired psychiatric disorder is not well grounded.

A VA hospital summary reflects that the veteran was first 
diagnosed with dysthymic disorder during an admission period 
dated from September 1982 to April 1983, approximately seven 
years following his separation from service.  An additional 
VA hospital summary shows that the veteran was transferred 
immediately at the conclusion of the above-noted hospital 
stay to a VA domiciliary care facility where he stayed until 
being discharged in December 1983.  During this time, he was 
diagnosed with anxiety, history of depression, and dysthymic 
disorder.  

The record also shows that the veteran was admitted on 
numerous occasions for alcohol and drug dependency at the 
following private facilities:  St. Paul-Ramsey Medical Center 
(St. Paul) in June 1980 and March 1990; and Moose Lake State 
Hospital in November 1981.  A progress note dated in July 
1987 from St. Paul shows a diagnosis of depression and 
character disorder.  A discharge diagnosis, in conjunction 
with the above-mentioned March 1990 St. Paul admission, was 
bipolar affective disorder.

The veteran is shown to have been examined for psychiatric 
purposes by a private physician in June 1989.  The examiner, 
Dr. Karayusuf, reported that the veteran 

gave a history of bipolar disorder for a 10-year period.  The 
veteran was also noted to have acknowledged being 
hospitalized on several occasions due to problems associated 
with alcohol abuse.  In addition to various drug-related 
diagnoses, mixed personality disorder with passive 
aggressive, schizoid, and antisocial features was diagnosed.  
The Board emphasizes, however, that none of these reports 
includes a medical opinion as to the etiology of any of the 
veteran's variously diagnosed mental disorders.  Accordingly, 
no medical opinion relates these conditions to the veteran's 
period of active military service.

The record also shows that the veteran was determined in 1990 
to be disabled by the Social Security Administration due to 
alcohol dependency and drug addiction in 1990.

As indicated above, the veteran was afforded a hearing in 
October 1994.  He testified that he suffered from depression 
while on active duty in Korea and that, during this time, he 
was treated by an Army doctor where he was given medication 
for anxiety and depression.  He added that he received this 
treatment at a non-base clinic.  However, a review of the 
veteran's service medical records failed to indicate that he 
was treated for such disorders during his period of service.  

As noted as part of its November 1996 Remand, the Board 
pointed out that there was no indication in the record that 
the RO had attempted to retrieve any existing records of 
inservice psychiatric treatment of the veteran.  
Specifically, the Board noted, in citing 38 U.S.C.A. 
§ 5107(a) (West 1991), 38 C.F.R. § 3.303(a) (1995), and 
Talley v. Brown, 6 Vet. App. 72, 74 (1993), that VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  It was further noted that "when 
gaps in a veteran's medical records appear to exist, the VA's 
duty to assist requires that it attempt to obtain records 
detailing the full history of the veteran's disability 
regardless of whether or not the veteran requests a 
particular record."  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594-95 (1991).

As was also indicated as part of the Board's November 1996 
Remand, the RO was requested to "contact the veteran, 
through his representative, and obtain the names and 
locations of all facilities at which he received psychiatric 
treatment during his period of active duty service, as well 
as the dates of such treatment."  Thereafter, if additional 
records were received, the veteran was to be afforded a VA 
psychiatric examination to determine the nature and extent of 
any psychiatric disorder diagnosed.  

The Board notes that a letter was sent by the RO to the 
veteran in November 1996 in order to obtain the above-
mentioned information.  The veteran did not respond to this 
letter.  As the Court has previously stated, the VA's duty to 
assist "is not always a one-way street.  If the veteran 
wishes help, he cannot possibly wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).

The only evidence of a relationship between the veteran's 
variously diagnosed psychiatric disorders and service are 
statements by the veteran himself, including testimony 
presented at the October 1994 hearing.  However, the Court 
has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a mental disorder (to 
include bipolar disorder, dysthymic disorder, character 
disorder, depression, mixed personality disorder, and 
anxiety), his lay statements alone cannot serve as a 
sufficient predicate upon which to find the claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for an 
acquired psychiatric disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  Therefore, VA has no further duty to 
assist the veteran in developing the record to support this 
claim for service connection.  See Epps, supra, at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.  Essentially, he needs competent medical 
evidence showing a nexus between his psychiatric-based 
disorders and his period of military service.

(CONTINUED ON NEXT PAGE)

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for an acquired psychiatric disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

	

 

